There can be no doubt that the cause which may have impelled an insane insured person to commit an act which he, though insane, must have known would result in his death has no bearing on the fact of suicide, and therefore would not take the case outside of the non-liability clause.
Here, however, the language of the question as propounded states that by reason of the mental condition of the insured he was unaware that the act which resulted in his death was such as would end his life. Therefore, the question is, where one laboring under an hallucination and in order to escape an imaginary peril commits an act which to a sane person would naturally result in his death, but which to the insane mind would not and did not suggest the natural consequences, but did in fact result as a natural consequence in his death, does the contract provide that he, as an insane person, is to be held accountable for the natural consequences of his act just as though he were sane? We think that it does, else the provision of the policy as to insanity is without effect, and the flood gates are left wide open for fraud. Under the question propounded, the insured did not fall from the sixth story window, but purposely jumped in order to escape the consequences of an imaginary *Page 816 
peril. Thus, whether sane or insane, the act was still the exercise of volition, and under the terms of the policy he is held accountable for his voluntary act just as though he were sane. In other words, by solemn contract, legally entered upon, the insured, if he should become insane within two years, is held accountable for the natural consequences of any voluntary act just as if he were sane. Without the "sane or insane" clause, it might well be said that one who is insane is incapable of forming a deliberate intent to end his life, and that insanity and not reason is the impelling cause; but under the two-year "sane or insane" clause, so far as liability under this policy is concerned, he is precluded from availing himself of such an excuse, and is made responsible for the natural consequences of his voluntary act just as if he were in fact capable of forming a deliberate purpose of taking his own life and of judging the natural consequences of his voluntary act in so doing. SeeJenkins v. National Union, 118 Ga. 587.